MIDDLESEX WATER COMPANY ANNOUNCES 5% DISCOUNT TO DIVIDEND REINVESTMENT PLAN PARTICIPANTS ISELIN, NEW JERSEYDecember 23, 2009 Middlesex Water Company (NASDAQ:MSEX) today announced that, for a limited period of time, it plans to offer shares of its Common Stock at a 5% discount to participants in the Company’s Amended and Restated Dividend Reinvestment and Common Stock Purchase Plan (“Plan”).This offer applies to all Common Stock purchases made under the Plan between February 1, 2010 and June 1, 2010, whether by optional cash payment or by dividend reinvestment.During this discount period, the purchase price of the shares will be 95% of the fair market value of the shares on the purchase dates, as described in the Company’s Plan Prospectus dated August 28, 2009 (“Plan Prospectus”) if purchased through the Plan.
